DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Huaimin (CN102359044). Regarding claims 1 and 5, Huaimin discloses a public transport system and a method for constructing said system, whereby the transport system comprises at least one lane traffic system (2) and one overhead traffic system (3); the public transport system comprises a transfer building and an intersection node (4); crossings are the intersection nodes of the lanes (21); the lanes (21) comprise at least one type of lane for motorized vehicles (21.1), one lane for non-motorized vehicles (21.2), one lane for ground walkways (21.3), another for overpasses (22) and tunnels (23) (abstract). In particular, D0l shows suspension bridge-type transport systems (5.1) supported by towers (6.1) (6.2) and cables (5.1) (5.2), which forms a train system suspended in the air (7.2) (paragraph 0129, 0130, figures 4.1, 4.2, 6.1, 6.2), a tram system (24) and an underground transport system (4.4), wherein said systems are vertically superimposed; [claim 3] see figure 4.1; [claim 7] see figures.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 4, 6, and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Huaimin. With regard to claim 2, which discloses that the longitudinal beams in the universal transport hub make up the monorail on which the wheels of the electrical self propelling system move, it can be seen from figures 6.1 and 6.2 in Huaimin that the overhead train (7.2) presents a rail support structure (7.1), which is joined to the bridge structure. It would be obvious for a person skilled in the art to use the support beams of the bridge to form the monorail, the motivation for doing so would have been based on the optimum design criterion of the system; [claim 4] Claim 4 discloses that the universal hub uses a mechanical device to control and reverse the movements of the wagons, therefore said claim resolves a different technical problem to that addressed in the application, given that the presence of said mechanical device allows movement of the wagons and is not related to integration of public/vehicular transport, thus meaning that said claim 4 lacks inventive step; [claim 6] The universal hub disclosed in claim 6 indicates that the third level is formed by a vehicle track, and it can be seen that Huaimin does not suggest or disclose evidence for the presence of said track, therefore it would not be obvious for a person skilled in the art to obtain a hub such as that disclosed in light of said Huaimin. The motivation for doing so would have been based on the optimum design criterion of the system; [claim 8] it would have been obvious to have revolving doors at the stations, the motivation for doing so would have been based on the optimum design criterion of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/               Primary Examiner, Art Unit 3617